ITEMID: 001-93294
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KATA v. POLAND
IMPORTANCE: 4
CONCLUSION: No violation of Article 6 - Right to a fair trial
JUDGES: Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 6. The applicant was born in 1945 and lives in Lubin.
7. In 1973 he had a car accident.
8. On 28 February 1977 the Lubin District Court (Sąd Rejonowy) granted the applicant a life disability pension payable by the insurer, Polish Insurance Establishment (Polski Zakład Ubezpieczeń), in the amount of 1,000 old Polish zlotys a month.
9. The insurer did not pay the applicant’s disability pension for the years 1995 to 2000. Following a complaint by the applicant in 2000, the insurer paid him the amount of 30.94 Polish zlotys (PLN), which at the relevant time was the equivalent of 7.50 euros. The applicant unsuccessfully requested several times that his pension be index linked.
10. On 30 September 2004 the applicant lodged a civil claim against the insurer. He sought the indexed pension for the years 1995-2000. The value of his claim amounted to PLN 30,480.
11. On 15 October 2004 the applicant requested the court to exempt him from the court fee.
12. On 20 November 2004 he rectified the procedural shortcomings of his request. He submitted a declaration of means, pursuant to Article 113 § 1 of the Code of Civil Procedure (Kodeks Postępowania Cywilnego). The relevant part of that declaration read as follows:
“I am married. My wife receives a disability pension of PLN 500 a month. I receive a disability pension of PLN 1,300 a month.
We have our three biological grandchildren, to whom we are foster parents, to support. The grandchildren are 3, 8 and 18 years of age and the oldest grandchild is still at school.
Our constant monthly expenses are:
- rent – PLN 320,
- water – PLN 100,
- electricity – PLN 120,
- gas – PLN 70,
- television – PLN 80,
- telephone – PLN 90,
-medicaments – PLN 120.
I do not have any shares or securities or any savings. I do not have a car or any other property of financial value.
In my opinion payment of the court fees will entail a substantial reduction in my and my family’s standard of living.”
13. On 4 December 2004 the applicant completed his declaration of means submitting that he received a disability pension of PLN 1, 383.33, his wife received a disability pension of PLN 537.93 and as foster family for their three grandchildren they received a financial benefit of PLN 2,049.40.
14. On 14 December 2004 the applicant was granted an exemption from court fees exceeding the amount of PLN 1,200 for his claim. The entire fee amounted to PLN 2,233.60. The applicant did not appeal against that decision and paid the required amount.
15. On 5 May 2005 the Legnica Regional Court (Sąd Okręgowy) gave judgment, dismissing the applicant’s claim for compensation.
16. On 17 June 2005 the applicant appealed against the first-instance judgment.
17. On 1 July 2005 he requested an exemption from the court fees in the appellate proceedings. The fees amounted to PLN 2,234.
18. On 12 July 2005 the Legnica Regional Court granted him an exemption from court fees exceeding PLN 1,000.
19. On 12 July 2005 the applicant lodged an interlocutory appeal (zażalenie) against that decision.
20. On 27 July 2005 the Wrocław Court of Appeal (Sąd Apelacyjny) dismissed his appeal. The relevant part of the Court of Appeal’s reasoning read as follows:
“The Court found that, although the income received by the applicant and his wife was not high, they should, however, when lodging an appeal, have been aware that they would have to pay the court fee, and should have made the necessary savings in advance. The court’s view could not be altered by the fact that the applicant and his wife were a foster family for their 3 grandchildren. A party seeking his or her claim in a court should limit other expenses.”
21. On 28 September 2005 the Legnica Regional Court discontinued the appellate proceedings.
22. The legal provisions applicable at the material time and questions of practice are set out in paragraphs 23-33 of the judgment delivered by the Court on 19 June 2001 in the case of Kreuz v. Poland (no. 28249/95, ECHR 2001-VI; see also the judgment delivered by the Court on 26 July 2005 in the case of Jedamski and Jedamska v. Poland, no. 73547/01, §§ 29-39).
NON_VIOLATED_ARTICLES: 6
